Case: 10-20589     Document: 00511732844         Page: 1     Date Filed: 01/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         January 23, 2012

                                       No. 10-20589                        Lyle W. Cayce
                                                                                Clerk

MARY RUFFIN, L. F. By Next Friend,

                                                  Plaintiff-Appellant
v.

HOUSTON INDEPENDENT SCHOOL DISTRICT,

                                                  Defendant-Appellee



                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CV-2415


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
            Mary Ruffin brought suit claiming that her child’s school was not
complying with the Individuals with Disabilities Education Act (IDEA). The
district court denied all relief, and Ruffin appeals. We AFFIRM.
        Ruffin’s daughter, L.F., attends a school in the Houston Independent
School District (HISD). In a hearing before a Texas Education Agency special
education hearing officer, Ruffin alleged procedural and substantive violations
of the IDEA. After an evidentiary hearing, the hearing officer concluded that

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 10-20589   Document: 00511732844     Page: 2   Date Filed: 01/23/2012




                                   No. 10-20589

HISD had complied with the IDEA. No relief was granted. On appeal of the
hearing officer’s decision, the district court granted summary judgment in favor
of HISD. Ruffin then appealed to this court.
        In December 2003, L.F. was determined to be disabled under the IDEA
due to an emotional disturbance. L.F. was placed in a behavioral services class
(BSC) for 25 hours per week to help improve social skills with the ultimate goal
of being placed back in a general education classroom. L.F. remained in the BSC
for the 2004-2005 and 2005-2006 school years. The issues in the underlying case
arise out of HISD’s conduct during the 2006-2007 and 2007-2008 school years.
                                  DISCUSSION
         Ruffin argues that HISD failed to comply with the substantive and
procedural requirements of the IDEA. We will first evaluate Ruffin’s assertions
of substantive defects and then turn to the alleged procedural inadequacies.
I.      Substantive Requirements
        A district court’s determination of whether a student’s Individual
Education Plan (IEP) is appropriate is a mixed question of law and fact, which
we review de novo. Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d
245, 252 (5th Cir. 1997). Predicate findings, such as whether “a disabled student
obtained educational benefits under an IEP, are subject to clear error review.”
R.H. v. Plano Indep. Sch. Dist., 607 F.3d 1003, 1010 (5th Cir. 2010) (quotation
marks and citation omitted). The party challenging a school district’s plan bears
the burden of proving by a preponderance of the evidence that the school district
has failed to comply with the IDEA. Id. at 1010-11.
        A child is entitled to receive a “free appropriate public education [FAPE]
that emphasizes special education and related services designed to meet their


                                         2
   Case: 10-20589     Document: 00511732844     Page: 3   Date Filed: 01/23/2012




                                   No. 10-20589

unique needs and prepare them for further education, employment, and
independent living.” 20 U.S.C. § 1400(d)(1)(A). Development of the IEP requires
collaboration between parents and school districts. R.H. v. Plano, 607 F.3d at
1008.    That collaboration takes place within an Admissions, Review, and
Dismissal (ARD) Committee. Id.
        Ruffin argues that HISD failed to develop and implement an appropriate
IEP for the 2006-2007 and 2007-2008 school years. Ruffin alleges (a) that the
school failed to undertake a Functional Behavior Assessment in formulating the
2006-2007 IEP, (b) that her daughter should have been given Extended School
Year services in the summer of 2007, (c) that the IEP goals were improperly set,
(d) that L.F.’s placement in BSC was unwarranted, (e) that the IEP was not
adequately implemented beginning in January 2007, and (f) that L.F. did not
make behavioral or academic progress.
        An IEP is reasonably calculated to provide a meaningful educational
benefit where “(1) the program is individualized on the basis of the student’s
assessment and performance; (2) the program is administered in the least
restrictive environment; (3) the services are provided in a coordinated and
collaborative manner by the key ‘stakeholders’; and (4) positive academic and
non-academic benefits are demonstrated.” Michael F., 118 F.3d at 253.
        We will address each of Ruffin’s claims in the course of reviewing whether
the IEP satisfies these four factors.
        1.    Individualized Program
        L.F.’s 2006-2007 IEP was developed in October 2006. Methods were
identified to address certain behavioral problems exhibited by L.F. Ruffin
alleges that the school failed to conduct a Functional Behavioral Assessment, but


                                         3
   Case: 10-20589   Document: 00511732844     Page: 4    Date Filed: 01/23/2012




                                 No. 10-20589

the ARD Committee Report contains a supplement entitled Functional Behavior
Assessment/Behavior Implementation Plan.            It details two problematic
behaviors exhibited by L.F. and the effectiveness of methods of intervention. As
part of the supplement, the committee noted the situations in which these
behaviors were exhibited, the consequences of the behaviors, and the most likely
purpose or function of each behavior.
      The 2006-2007 IEP contained accommodations to address L.F.’s specific
behavioral problems. The program included a behavioral support plan and
educational goals tailored to L.F.’s needs.      The IEP included classroom
modifications, placement in the BSC room, and counseling each week. These
modifications were instituted based on information from Ruffin and school
personnel. Based on a committee recommendation, L.F. was reevaluated. After
the results of the reevaluation became available in January 2007, the IEP was
adjusted to allow L.F. to complete assignments orally or to receive more time to
finish them if her disability interfered with timely completion.
      In February 2007, the committee considered the Extended School Year
services for L.F. Such services are appropriate if the ARD committee has
determined that a student is reasonably expected to exhibit “severe or
substantial regression that cannot be recouped within a reasonable period of
time.” 19 Tex. Admin. Code § 89.1065. After consideration, the committee
decided that the Extended School Year services were not necessary because
regression had not been noted. Ruffin failed to demonstrate that L.F. was
entitled to such services for the summer of 2007.
      The 2007-2008 IEP was also individualized to meet L.F.’s particular needs.
The ARD committee first met in May 2007 to discuss promotion to middle school


                                        4
   Case: 10-20589   Document: 00511732844     Page: 5   Date Filed: 01/23/2012




                                 No. 10-20589

and to develop an IEP. Because Ruffin disagreed with objectives related to the
academic area of the plan, the committee developed a plan only for social skills.
The ARD committee developed goals and objectives for L.F. in this area focusing
on communicating with others and demonstrating self-control. When the ARD
committee reconvened in October 2007, the revised IEP provided classroom
modifications including extended time, a peer tutor, and preferential seating.
The IEP was also modified to increase counseling from 30 minutes each week to
60 minutes each week.
      We conclude that the 2006-2007 and 2007-2008 IEPs were individualized
on the basis of L.F.’s performance.
      2.    Least Restrictive Environment
      The IDEA requires students to be placed in the least restrictive
environment. R.H. v. Plano, 607 F.3d at 1008. “To the maximum extent
appropriate, children with disabilities” should not be removed from the regular
education environment unless “education in regular classes with the use of
supplementary aids and services cannot be achieved satisfactorily.” 20 U.S.C.
§ 1412(a)(5)(A); R.H. v. Plano, 607 F.3d at 1008.
      Ruffin alleges that L.F. was not allowed to be around children without
disabilities. The 2006-2007 IEP placed L.F. in a BSC class for 25 hours each
week and in general education classes for 3.75 hours each week. That schedule
was because she required a small, well-structured class setting to continue to
show progress. The IEP reflects that the committee considered educational
alternatives such as general education curriculum with supplementary aids and
special education resource services. The committee determined that education
in the BSC room was appropriate.


                                       5
  Case: 10-20589    Document: 00511732844     Page: 6   Date Filed: 01/23/2012




                                 No. 10-20589

      The 2007-2008 IEP also reflects the consideration of alternative
educational settings. L.F. was placed in the BSC room for 22.8 hours each week
and participated in the general education environment for 7.6 hours each week.
L.F. attended Physical Education/Health and study lab in general education.
The IEP stated that special education self-contained services were necessary
because L.F. needed a smaller class to provide individual assistance with social
skills and remedial assistance. The IEP noted there were no potential harmful
effects on the quality of service as provided through a behavioral services
classroom.
      In light of the record, we conclude L.F. was provided the least restrictive
environment appropriate for her education.
      3.     Services provided with the involvement of key stakeholders
      Ruffin states that the school district failed to provide her with the
documents necessary to make decisions and failed to implement the 2007-2008
IEP beginning in January 2007. The district court found that substantially all
of the IEP provisions were implemented by the ARD committee and HISD.
Testimony before the hearing officer indicates L.F.’s assignments were modified
in a manner consistent with the IEP provisions. With respect to the 2006-2007
IEP, the special-education chair implemented the IEP provisions when L.F.
refused to enter the assigned BSC room. There is no clear error in the findings.
      The district court’s finding that key stakeholders were involved in the
development of the IEPs is supported by the record. In creating the 2006-2007
IEP, the meeting was attended by Ruffin, a special education teacher, a regular
education teacher, the ARD chair and an assistant principal. A licensed school
psychologist, a counselor, a general education teacher, and a special education


                                       6
   Case: 10-20589   Document: 00511732844      Page: 7   Date Filed: 01/23/2012




                                  No. 10-20589

teacher all attended the February 2007 meeting to incorporate the recent
evaluations into L.F.’s IEP. Ruffin was invited but did not attend.
      For the October 2007 meeting, the ARD committee consisted of Ruffin, a
counselor, a general education teacher, special education teachers, and an
administrative representative.
      The appropriate stakeholders were involved.
      4.    Positive academic and non-academic benefits
      Ruffin also argues that the IEP failed to provide positive academic benefits
because the goals and objectives in the IEP dated February 2007 were not
designed for improvement. Academic benefit should “be measured not by [a
student’s] relation to the rest of the class, but rather with respect to the
individual student.” Hous. Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349 (5th
Cir. 2000). The “IDEA guarantees a basic floor of opportunity, specifically
designed to meet the child’s unique needs, supported by services that will permit
him to benefit from the instruction.” Richardson Indep. Sch. Dist. v. Michael Z,
580 F.3d 286, 292 (5th Cir. 2009) (quotation marks and citation omitted).
      L.F. performed below her grade-level peers and required instruction at
differing grade levels based on the subject matter. Although L.F. consistently
performed at least one grade level below her peers, the IEP listed goals, specific
objectives, and evaluation methods that required L.F. to improve.           L.F.’s
teachers testified at the administrative hearing that L.F. had shown
improvement. The record indicates that L.F. passed each of her classes and was
promoted to the next grade level. Further, the record indicates that L.F.
achieved and even exceeded the ARD committee’s expectations on the Texas
State-Developed Alternative Assessment. L.F. exceeded expectations in Reading


                                        7
      Case: 10-20589   Document: 00511732844   Page: 8   Date Filed: 01/23/2012




                                   No. 10-20589

and met the ARD committee’s expectations in Math. The district court did not
clearly err in determining that the IEP provided positive academic and non-
academic benefits.
         In sum, the IEP provided for L.F. was appropriate.
II.      Procedural Requirements under the IDEA
         Ruffin also argues that HISD failed to comply with the procedural
requirements of the IDEA by failing to (1) give notice prior to the February 15,
2007, ARD committee meeting, (2) release test evaluations and behavior reports,
(3) reschedule the May 24, 2007, committee meeting, and (4) provide an
Independent Education Evaluation after one was requested. HISD argues that
issues (2) through (4) were waived because they were not raised in the district
court. Ruffin alluded to issues (2) and (4) in her complaint but did not provide
any supporting argument. Ruffin fails to brief issue (3) before this court. Issues
(2) through (4) are waived. Even if the arguments were not waived, Ruffin fails
to show that the district court erred in granting summary judgment in favor of
HISD.
         The IDEA requires school districts to give written notice of ARD
committee meetings within a reasonable time before the meeting, give parents
an opportunity to examine records relating to the child, and provide an
independent educational evaluation at the request of the parent. 20 U.S.C. §
1415(b)(1), (3). “[P]rocedural defects alone do not constitute a violation of the
right to a FAPE unless they result in the loss of an educational opportunity . .
. .” Adam J. v. Kelley Ind. Sch. Dist., 328 F.3d 804, 812 (5th Cir. 2003)
(quotation marks and citation omitted).




                                        8
   Case: 10-20589    Document: 00511732844      Page: 9   Date Filed: 01/23/2012




                                  No. 10-20589

        The district court found that Ruffin received proper notice prior to the
February 15, 2007, ARD committee meeting. The district court found that HISD
attempted to set a date for the ARD meeting on several occasions but ultimately
was unable to obtain a response from Ruffin. The record supports the district
court’s finding. The district court also found that HISD attempted to reschedule
the May 24, 2007, meeting through contact with Ruffin. The district court found
that Ruffin did not respond to requests for dates on which the meeting could
reconvene. There is nothing in the record to suggest otherwise.
        Although the district court did not make findings on the remaining three
issues, there is evidence in the administrative record that HISD did not commit
procedural errors and the hearing officer so found. Ruffin largely fails to provide
any argument in her brief to support her position on these issues. Ruffin argues
that she did not receive requested test results prior to the February 15, 2007,
ARD committee meeting. Testimony from the administrative hearing, however,
states that the school made L.F.’s test scores available to Ruffin prior to the
February 15, 2007, meeting but that Ruffin failed to pick up the documents.
Ruffin fails to brief her contention that HISD withheld behavioral reports
concerning her daughter. This court has no reason to reject the hearing officer’s
finding that behavioral reports were furnished to Ruffin no later than October
2007.
        Finally, Ruffin has failed to demonstrate that HISD wrongfully withheld
an Independent Education Evaluation after one was requested. The district
court did not address this issue. A parent is entitled to such an evaluation “if
the parent disagrees with an evaluation” obtained by the school. 34 C.F.R. §
300.502(b)(1).    The IDEA defines an evaluation as a procedure used to


                                        9
  Case: 10-20589    Document: 00511732844      Page: 10   Date Filed: 01/23/2012




                                  No. 10-20589

“determine whether a child has a disability and the nature and extent of the
special education and related services that the child needs.” Id. § 300.15.
      Ruffin first requested an independent evaluation, stating she disagreed
with the State-Developed Alternative Assessment-II and Stanford 10 results.
These tests were not evaluations as defined in Section 300.15. They are more
closely analogous to state and district-wide assessments as defined in 34 C.F.R.
§ 300.320(a)(6)(i). Ruffin was not entitled to the evaluation at this point. At the
October 2007 meeting, Ruffin again requested an independent evaluation, this
time stating she disagreed with emotional and cognitive testing. The requested
evaluation for achievement, psychological, and intelligence testing was made.
      Ruffin has not demonstrated that HISD failed to comply with the IDEA’s
procedural requirements.
      The judgment of the district court is AFFIRMED.




                                        10